Citation Nr: 1414968	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss did not manifest in service, sensorineural hearing loss was not manifest within one year thereafter, and the weight of the most probative evidence of record is against a finding that any current bilateral hearing loss is related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records and VA medical treatment records were obtained and associated with the claims file.  Updated VA medical treatment records were obtained in compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a VA examination in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the claims file, examined the Veteran, and provided a nexus opinion with supporting rationale.  The Board recognizes that neither the entrance nor the separation audiogram results were converted to ISO (ANSI) units.  In the opinion, the examiner noted that the Veteran had no threshold poorer than 0 dB when explaining that it was unlikely that there was a significant shift in hearing during service.  The examiner then opined that based on the objective evidence and normal audiogram at the time of military separation, there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  The Board acknowledges that the examiner noted that there were no thresholds poorer than 0 dB when stating that there was no significant shift from entrance to separation.  However, conversion of both the enlistment and separation reports of examination would not impact the opinion.  While the findings are higher, the difference between findings on entrance and separation remains the same.  Further, the examiner's ultimate opinion is based on the "normal" audiogram at separation.  After conversion of the Veteran's audiometric findings, the Veteran still had normal hearing at separation, as will be shown in the discussion below.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the Veteran has not reported experiencing hearing loss during active service or for decades after service.  He has merely reported that he experienced ringing in his ears since active service.  Thus, the examiner's opinion is adequate.  The opinion substantially complies with the Board's remand as the opinion is not based solely on normal findings at separation, but also on the basis of a medical study and reference to the service treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran avers that his current bilateral hearing loss disability is related to in-service noise exposure.

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.

The service treatment records are absent for any notations or documentation related to hearing loss.  The separation report of medical history does not reflect any notations or complaints related to hearing loss.  The examining physician noted the Veteran's in-service pharyngitis and cyst, but made no mention of hearing loss.  The separation report of medical examination shows that the ears were clinically evaluated as normal and the report is absent for any notations related to hearing loss.  With respect to the audiometric results, VA currently uses ISO (ANSI) units.  The Board converted the ASA units to ISO units in parentheses.  The findings for the right ear were as follows:  -10 (5) decibels (dB) at 500 Hertz, 0 (10) dB at 1000 Hertz, 0 (10) dB at 2000 Hertz, 0 (10) dB at 3000 Hertz, 0 (5) dB at 4000 Hertz, and -10 (0) dB at 6000 Hertz.  With respect to the left ear, the findings were as follows:  -5 (10) dB at 500 Hertz, 0 (10) dB at 1000 Hertz, 0 (10) dB at 2000 Hertz, 0 (10) dB at 3000 Hertz, -10 (-5) dB at 4000 Hertz, and 0 (10) dB at 6000 Hertz.  Nonetheless, the Board finds that the Veteran had an in-service injury, consisting of noise exposure.  The Veteran reported being exposed to aircrafts and engines while working as a petroleum supply specialist.  The Veteran is considered competent to attest to his exposure to noise during active service and there is nothing to refute his reports.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Decades later, the Veteran sought treatment for bilateral hearing loss.  There are no findings or notations of hearing loss in the VA treatment records dated in 2007 or 2006.    

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against service connection for bilateral hearing loss.  While the Board finds that the Veteran experienced an in-service injury consisting of noise exposure, the most probative evidence does not relate the current bilateral hearing loss to active service.  In this respect, the Board assigns great probative value to the January 2014 VA examiner's opinion.  The examiner acknowledged the Veteran's reports of noise exposure.  However, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner cited the Institute of Medicine (IOM) and stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner opined that based on the objective evidence and normal audiogram at the time of military separation, there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  The Board finds the examiner's opinion to be probative as the examiner considered the Veteran's reported history, including his account of in-service noise exposure, pointed to evidence of record, and provided reasoning for his conclusion, which was not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes the Veteran's statements that his bilateral hearing loss is a result of in-service noise exposure.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide statements related to symptoms of hearing loss, but he is not competent to relate his hearing loss to active service.  He has not been shown to possess the medical knowledge or expertise to provide an opinion as to the etiology of his bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this respect, during his May 2008 VA examination, the Veteran reported post-service noise exposure as a truck driver.  He is not competent to relate his hearing loss to his in-service noise exposure in addition to, or as opposed to, post-service noise exposure.  Therefore, his statements related to the etiology of his bilateral hearing loss are not competent. 

With respect to service connection on the basis of continuity of symptomatology, the Veteran has not offered any such statements.  The Veteran only reported that he experienced ringing in his ears since active service.  In addition, the service treatment records are absent for any findings or documentation of hearing loss.  The objective evidence does not reflect complaints or documentation of hearing loss until decades after separation from active service.  Therefore, the Board finds that the evidence does not support service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of hearing loss within one year of separation from service.  Service connection on a presumptive basis is not warranted.







ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


